DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I invention (claim 1-16) in the reply filed on 11/30/2016  is acknowledged.
Claims 17-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to  nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2016.
Non-Compliant Claim Identifier
The identifier of claims 17-20 need be remarked as withdrawn since these claims are directed to non-elected inventions in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “substantially non-spherical” in claim 4 is a relative term which renders the claim indefinite. The term  “substantially non-spherical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, such limitation renders claim indefiniteness. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 10 recites first metal oxide particle comprises CeO2, the second metal oxide comprises Al2O3, and also further recites “or a combination thereof”, one of ordinary skill in the art could not ascertain the metes and bounds of “or a combination thereof”.  Thus such limitation renders claim indefiniteness. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8-9, 14-16 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zazpe (Atomic Layer Deposition Al2O3 coating Significantly Improve Thermal, Chemical and Mechanical Stability of Anodic TiO2 Nanotube Layers, Langmuir, 33, 13, 3208–3216

Zazpe teaches a composite material comprising atomic layer deposited Al2O3 coating onto TiO2 nanotube materials (page 3209 left col. last para.-page 3210 first para., Fig. 1, page 3210 Results and Discussion section first para.).  Zazpe further teaches the deposited Al2O3 improved the composite material thermal stability (page 3211 left col. 2nd para-right col. first para., page 3214 Conclusion section).  
	Regarding claim 1,  Zazpe does not expressly teach the composite material having a specific reversible oxygen storage capacity. 
	However, Zazpe already teaches a same composition material comprising a first metal oxide comprising a transition metal of Ti and a second metal oxide of Al2O3 disposed onto the first metal oxide (i.e. TiO2)  as that of instantly claimed, therefore, such same composite material having same specific reversible oxygen storage capacity as that of instantly claimed would be associated or expected. 
	Regarding claim 2-4,  Zazpe already teaches such limitations as discussed above. 
	Regarding claim 5, Zazpe further teaches TiO2 nanotubes having a characteristic dimension  (average diameter) value of about 110 nm (page 3210 left col. last para.). 
	Regarding claim 8-9, Zazpe already teaches such limitations as discussed above. 
	Regarding claim 14, Zazpe teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ such composite material having a shape that remains substantially unchanged 
Regarding claim 15, Zazpe teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ the composite material having a specific reversible oxygen storage capacity  and the  specific reversible oxygen storage capacity of the composite material decreases 50% or less  after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours” as that of instantly claimed would be associated or expected.
Regarding claim 16, Zazpe teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ the composite material having a specific reversible oxygen storage capacity  and the  specific reversible oxygen storage capacity of the composite material after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours is greater than the specific reversible oxygen storage capacity of the first metal oxide particle after heating the first metal oxide at the same temperature for a same  amount of time” as that of instantly claimed would be associated or expected.
Claim 11 and 12-13 are  rejected under 35 U.S.C. 103 as obvious over Zazpe (Atomic Layer Deposition Al2O3 coating Significantly Improve Thermal, Chemical and Mechanical Stability of Anodic TiO2 Nanotube Layers, Langmuir, 33, 13, 3208–3216) 2 nanoparticles towards the degradation of AO7 dye)
Regarding claim 11,  Zazpe does not expressly discloses the amount of Al2O3  being less than 5% base on the amount of TiO2. 
However, Zazpe teaches a thin layer coating of Al2O3  affects TiO2’s number of oxygen vacancies and titania’s crystal phase (Table 1, page 3211 left col. 2nd para.-page 3212 right col. first para.), wherein the thiner coating layer of Al2O3  can help maintain anatase phase of crystalline titania thus favor photocatalysis (page 3214 left col. last para.- right col. 2nd para.).  It is apparent that such thin layer coating of Al2O3 onto TiO2 only having a very minor amount of Al2O3  presented onto the total amount of TiO2  and that thinner layer Al2O3 having less amount of Al2O3  being disposed onto TiO2 as compared to relative thicker layer of Al2O3.  It would have been obvious for one of ordinary skill in the art to adopt Al2O3  being less than 5% based on the total amount of TiO2  via routine experimentation (see MPEP 2144. 05 II) for help obtaining a composite material having significantly improved photocatalytic function as suggested by Zazpe. 
Regarding claim 12-13,  Zazpe does not express discloses Al2O3 (second metal oxide) being disposed on TiO2 (first metal oxide) as a plurality of particles comprising Al2O3, or  average particle size of Al2O3 being 5 nm or less. 
However, Zazpe teaches a same or substantially the same atomic layer deposition method  (see page 3209 left col. last para.-right col. 2nd para.) of depositing same or substantially the same second metal oxide,  i.e., Al2O3 onto a same or substantially the same first metal oxide TiO2 as that of instant application (See US2020/0108372 para. [0019]), therefore, it would have been obvious for one of 2O3 (second metal oxide) being disposed on TiO2 (first metal oxide) as a plurality of particles comprising Al2O3,  and average particle size of Al2O3 being 5 nm or less as those of instantly claimed. 
Claim 11 is rejected under 35 U.S.C. 103 as obvious over Zazpe (Atomic Layer Deposition Al2O3 coating Significantly Improve Thermal, Chemical and Mechanical Stability of Anodic TiO2 Nanotube Layers, Langmuir, 33, 13, 3208–3216) alone, or in view of Luo (Influence of Different Aluminum Salts on the Photocatalytic Properties of Al doped TiO2 nanoparticles towards the degradation of AO7 dye, Sceintific Reports 7, Article number 8108 (2017) published August 14th, 2017). 
Regarding claim 11, in arguendo about Zazpe not expressly teach the Al2O3 amount in TiO2, Luo teaches less than 5% of alumina (table 3, page 5 2nd-3rd para., page 8 last para.-page 11 last para., page 13 last para.)  being presented into TiO2 to affect its photocatalytic performance. 
It would have been obvious for one of ordinary skill in the art to adopt such content of alumina as shown by Luo to modify Al2O3 disposed on TiO2 of Zazpe because such amount of alumina can help shrink crystallite size of TiO2,thus improve photocatalytic activity as suggested by Luo (page 11 last para.). 
It would have been obvious for one of ordinary skill in the art to adopt Al2O3  being less than 5% based on the total amount of TiO2 . 
Claim(s) 1-3 and 8-9, 14-16 are rejected under 35 U.S.C. 102(a (1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tadakuma (US2010/0297447). 
Tadakuma teaches a composite material being core-shell structured metal oxides particles comprising titanium dioxide particles as core and shell composed of zirconium oxide (para. [0013], [0014], [0023], example 1-3). 
Regarding claim 1,  Tadakuma does not expressly teach the composite material having a thermal stability and a specific reversible oxygen storage capacity, or the thermal stability of the composite material is greater than the thermal stability of the first metal oxide  (i.e. TiO2) particle. 
	However, Tadakuma already teaches a same composition material comprising a first metal oxide comprising a transition metal of Ti and a second metal oxide of zirconium oxide disposed onto the first metal oxide (i.e. TiO2)  as that of instantly claimed, therefore, such same composite material having same thermal stability and same  specific reversible oxygen storage capacity,  and  the same thermal stability of the composite material is greater than the thermal stability of the first metal oxide  (i.e. TiO2) particle as those of instantly claimed would be associated or expected. 
Regarding claim 2-3 and 8-9,  Tadakuma already teaches such limitations as discussed above. 
	Regarding claim 14, Tadakuma teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ such composite material having a shape that remains substantially unchanged 
Regarding claim 15, Tadakuma teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ the composite material having a specific reversible oxygen storage capacity  and the  specific reversible oxygen storage capacity of the composite material decreases 50% or less  after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours” as that of instantly claimed would be associated or expected.
Regarding claim 16, Tadakuma teaches a same composite material comprising a same second metal oxide being disposed onto a same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same “ the composite material having a specific reversible oxygen storage capacity  and the  specific reversible oxygen storage capacity of the composite material after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours is greater than the specific reversible oxygen storage capacity of the first metal oxide particle after heating the first metal oxide at the same temperature for a same  amount of time” as that of instantly claimed would be associated or expected.
Claim(s) 12 and 13  are rejected under 35 U.S.C. 103 as obvious over Tadakuma (US2010/0297447). 
2 (first metal oxide) as a plurality of particles comprising zirconium oxide. 
However, Tadakuma already requires using zirconium oxide uniformly and completely coat the core particles surface with shells ([0013], [0056]-[0063], example 1-3) wherein shell precursor materials being mixed with core particles and then go through heat treatment to form shells coated core particles.  It would have been obvious for one of ordinary skill in the art to expect for uniformly and completely cover the core particle, a plurality of zirconium oxide particles will needed to be presented onto titanium oxide containing core to form desired shells thus providing such core-shell particles with high refractive index and low  photocatalytic activity as suggested by Tadakuma ([0001], [0011]-[0014], table 1). 
Regarding claim 13,  Tadakuma further discloses average core particle size being 0.5 to 5 nm (para. [0054])  and the core-shell composite particle size being 1nm to 20 nm, specifically 4 nm (para. [0074], example 1-3).   Therefore, it is readily apparent that shell material of zirconium oxide particle size being less than 5 nm, renders a prima facie case of obviousness (see also MPEP 2144. 05 I). 
Claim(s) 1-10 and 14-16 are rejected under 35 U.S.C. 103 as obvious over Gao et al (US2014/0256534). 
Gao et al. discloses a composite material comprising a metal oxide nanorod array, wherein the metal oxide can include ceria, titanium dioxide (para. [0074], [0095])  and such nanorod structure further includes a metal oxide shell over each metal oxide nanorod, wherein the shell includes one of the following metal oxides: ceria (CeO2), zinc 2), alumina (Al2O3), zirconia (ZrO2), cobalt oxide (Co3O4), and gallium oxide (Ga2O3) (claim 1, 3-4, 8, 13, para. [0007], [0011], [0012],[0074]). It is noted that such shell metal oxide is disposed onto the metal oxide nanorod. 
As for the claimed second metal oxide comprised Al,  it would have been obvious for one of ordinary skill in the art “obvious to try” Al2O3 as metal oxide shell onto a metal oxide nanorod of titanium dioxide or ceria for help producing a composite material thus obtaining a composite nanomaterial having high thermal stability and having improved catalyst performance as suggested by Gao et al ([0101], [0108]).  Furthermore, choosing Al2O3 as metal oxide shell from a finite number of identified, predictable metal oxide shell to help produce composite nanomaterial comprising a metal oxide nanorod with disposed metal oxide shell would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR Rationale E). 
Regarding claim 1,Gao et al. does not expressly teach the composite material having a thermal stability and a specific reversible oxygen storage capacity, or the thermal stability of the composite material is greater than the thermal stability of the first metal oxide  (i.e. TiO2) particle. 
	However, Gao et al already teaches a same or substantially the same  composition material comprising a first metal oxide comprising a transition metal of Ti,or Ce and a second metal oxide of Al2O3 disposed onto the first metal oxide (i.e. CeO2)  as that of instantly claimed, therefore, such same composite material having same thermal stability and same specific reversible oxygen storage capacity,  and  the same thermal stability of the composite material is greater than the thermal stability of the first metal oxide  (i.e. TiO2) particle as those of instantly claimed would be associated or expected. 

Regarding claim 5-6, Gao et al. already teaches the first metal oxide being nanorod and formed material being composite nanomaterial ([0101]), it would have been obvious for one of ordinary skill in the art that such nanorod having an average  diameter in the range of 1 to 1000 nm.  Gao et al. expressly teaches the nanorod having diameter in a range of 30 to 70 nm and a length of 1 µm (para. [0095]).
Regarding claim 7, it would have bee it would have been obvious for one of ordinary skill in the art “obvious to try” to CeO2  as metal oxide nanorod  for producing a composite material thus help providing  a composite material with high thermal stability and having improved catalyst performance as suggested by Gao et al ([0101], [0108]). 
Regarding claim 8-9, Gao et al. already teaches such limitations as discussed above. 
Regarding claim 10, it would have bee it would have been obvious for one of ordinary skill in the art “obvious to try” to CeO2  as metal oxide nanorod  and “obvious to try” Al2O3 as metal oxide shell onto ceria nanorod for help producing a composite material thus obtaining a composite nanomaterial having high thermal stability and having improved catalyst performance as suggested by Gao et al ([0101], [0108]) for producing a composite material thus help providing  a composite material with high thermal stability and having improved catalyst performance as suggested by Gao et al ([0101], [0108]).  Furthermore, choosing Al2O3 as metal oxide shell from a finite number of identified, predictable metal oxide shell and choosing CeO2 as nanorod from a finite number of identified, predictable metal oxide nanorod to help produce composite 2 nanorod with disposed Al2O3 shell would have reasonable expectation of success for one of ordinary skill in the art (See MPEP 2143 KSR Rationale E). 
Regarding claim 14, Gao et al. already teaches a same or substantially the same composite material comprising a same or substantially the same second metal oxide being disposed onto a same or substantially the same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same or substantially the same  “ such composite material having a shape that remains substantially unchanged after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours” as that of instantly claimed would be expected.
Regarding claim 15, Gao et al. already teaches a same or substantially the same  composite material comprising a same or substantially the same second metal oxide being disposed onto a same or substantially the same first metal oxide and such composite material having high thermal stability as that of instantly claimed,   therefore, same or substantially the same  “ the composite material having a specific reversible oxygen storage capacity  and the  specific reversible oxygen storage capacity of the composite material decreases 50% or less  after heating the composite material at temperature of 300 °C or more for an amount of time of 5 or more hours” as that of instantly claimed would be  expected.
Regarding claim 16, Gao et al. already teaches a same or substantially the same  composite material comprising a same or substantially the same or substantially the same second metal oxide being disposed onto a same or substantially the same  first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JUN LI/           Primary Examiner, Art Unit 1759